DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The replacement drawing set of November 11, 2020 has been APPROVED, and the drawings of the set have been accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of independent claim 1, “the micro-antenna array” (singular) cannot take “at least one micro-antenna array” (potentially plural) on line 2 as its antecedent, and, so, lacks antecedent basis.  Likewise, the uses of “the micro-antenna array” on lines 2 and 4 of claim 10; on line 1 of claim 13; and, on line 1 of claim 14 lack antecedent basis.
On line 3 of independent claim 21, “the micro-antenna array” (singular) cannot take “at least one micro-antenna array” (potentially plural) on lines 2-3 as its antecedent, and, so, lacks antecedent basis.
On lines 8-10 of independent claim 1, the claim language, “at least one controller configured to, based at least in part on the acquired real-time SPR information, determine information associated with at least one of the terrain or the vehicle” is unclear in context as to what is meant by using radar information about the region under the surface of the ground being to “determine” information associated with the “terrain” (i.e., surface of the ground) and the “vehicle.”  That is to say, the radar information does not contain information about the “terrain” or the “vehicle,” so it is unclear what is meant by the “at least one controller” determining information about the “terrain” and the “vehicle” from the radar information.  Lines 8-9 of independent claim 21 are unclear for substantially the same reason.
On lines 1-2 of dependent claim 9, it is unclear what the relationship is between the “plurality of micro-antenna arrays” and the “at least one micro-antenna array” on line 2 of independent claim 1.  If these are the same micro-antenna arrays in claims 9 and 1, claim 9 must be amended to make that clear in context.  Similarly, if these are different micro-antenna arrays in claims 9 and 1, then claim 9 must be amended to make that clear.  Substantially the same problem occurs on lines 1-2 of dependent claim 11 with “a plurality of micro-antenna arrays.”
On lines 3-4 and 6-7 of dependent claim 11, each of the three uses of “the micro-antenna arrays” lacks clear antecedent basis as to whether each is intended to take “a plurality of micro-antenna arrays” on lines 1-2 of claim 11 as antecedent, or to take “at least one micro-antenna array” (potentially plural) on line 2 of independent claim 1 as antecedent.
On line 1 of dependent claim 10, “the controller” (singular) lacks antecedent basis in that it cannot take “at least one controller” (potentially plural) on line 8 of independent claim 1 as antecedent.
On line 1 of dependent claim 14, “the controller” (singular) lacks antecedent basis in that it cannot take “at least one controller” (potentially plural) on line 8 of independent claim 1 as antecedent.
Each of dependent claims 2-20 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 22-23 is unclear, at least, in that it depends from unclear, independent claim 21.

Potentially-Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-20 and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al (‘692) is of general interest as being the U. S. equivalent of the patent publication WO2017/210373A1, which was cited by Applicant.
Foss et al (‘622) is of general interest for the general disclosure of a micro-antenna arrangement.
Bluzer et al (‘045) is of general interest for the disclosure relating to micro-antenna arrangements.
Yin Qinye Jiang (CN 1909400 A) is of general interest for the disclosure of a micro-antenna array that can be used for a radar, noting page 14 at lines 10-12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648